- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2011 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras Issues US$ 6 billion in Global Notes Rio de Janeiro, January 27, 2011  Petróleo Brasileiro S.A. - Petrobras announces that it closed today a US$ 6 billion issuance of 5, 10 and 30 year notes in the international capital markets. The notes were issued by Petrobras wholly-owned subsidiary Petrobras International Finance Company (PifCo) and constitute general senior unsecured and unsubordinated obligations of PifCo that are unconditionally and irrevocably guaranteed by Petrobras. Pricing occurred on January 20, 2011 and the terms of the notes are as follows: 2016 Notes 2021 Notes 2041 Notes Amount US$ 2.5 billion US$ 2.5 billion US$ 1.0 billion Coupon 3.875% 5.375% 6.750% Issue Price 99.663% 99.801% 99.288% Yield to Investors 3.950% 5.401% 6.806% Due Date 01/27/2016 01/27/2021 01/27/2041 1st Interest Payment Date 07/27/2011 Interest Payment Dates January 27 and July 27 of each year Ratings Baa1(Moody´s), BBB- (Standard & Poor´s) and BBB (Fitch) Joint Bookrunners BTG Pactual US Capital Corp, Citigroup Global Markets Inc., HSBC Securities (USA) Inc., Itau BBA USA Securities Inc., J.P. Morgan Securities LLC and Santander Investment Securities Inc Co-managers Credit Agricole Securities (USA) Inc. and Mitsubishi UFJ Securities (USA), Inc. The transaction was the largest-ever corporate bond offering by a Brazilian company in the international capital markets, and the book was oversubscribed 2.5 times with more than 463 investors from the United States, Europe, Asia and Latin America participating, most of them dedicated to the high grade market. Petrobras will use the proceeds of this multi-tranche offering to finance Petrobras planned capital expenditure under its 2010-2014 Business Plan while maintaining an adequate capital structure and staying within Petrobras targeted financial leverage ratios in accordance with its 2010-2014 Business Plan. www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A.  PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 This document may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (Securities Act), and Section 21E of the Securities Exchange Act of 1934, as amended (Exchange Act) that merely reflect the expectations of the Companys management. Such terms as anticipate, believe, expect, forecast, intend, plan, project, seek, should, along with similar or analogous expressions, are used to identify such forward-looking statements. These predictions evidently involve risks and uncertainties, whether foreseen or not by the Company. Therefore, the future results of operations may differ from current expectations, and readers must not base their expectations exclusively on the information presented herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 27, 2011 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
